 



Exhibit 10.54
Amendment to Services and License Agreement
          This is an Amendment (“Amendment”) to the Services and License
Agreement dated April 27, 2007, between The Princeton Review, Inc. a Delaware
corporation (“TPR”) and Higher Edge Marketing Services, Inc., a California
corporation (“Licensee”) (“the Agreement”). This Amendment is hereby entered
into and effective as of September 7, 2007 (“Effective Date”). Capitalized terms
used in this Amendment but not defined herein shall have the meaning assigned to
such terms in the Agreement.
          WHEREAS, TPR and Licensee desire to amend the Agreement;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
          The Agreement is amended to omit Section 14 in its entirety and
replace it with: “14. Intentionally Blank.”

                  THE PRINCETON REVIEW, INC.       HIGHER EDGE MARKETING
SERVICES, INC.
 
               
By:
  /s/ Stephen Melvin       By:   /s/ Young Shin
 
               
Title:
  CFO       Title:   President
 
               
Date:
  9/12/07       Date:   9/12/07
 
               

